876 So. 2d 1292 (2004)
L.O., father of J.O., A Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D04-351.
District Court of Appeal of Florida, Fifth District.
July 23, 2004.
R. Wm. Lyng, III, of R. Wm. Lyng, P.A., Kissimmee, for Appellant.
Charles D. Peters, Orlando, for Appellee.
PER CURIAM.
We determine that Appellant was denied procedural due process under circumstances indistinguishable from our recent decision in R.M. v. Department of Children & Families, 877 So. 2d 797, 2004 WL 1486038 (Fla. 5th DCA July 2, 2004). Accordingly, as in R.M., we vacate the support order and remand for a properly-noticed hearing on the issue of the award of temporary child support. We note that, although unclear from the record before us, Appellant might be serving a prison sentence at the present time. Upon remand, therefore, the court, in addition to other factors, should consider the impact of Department of Revenue v. Jackson, 846 So. 2d 486, 491 (Fla.2003).
ORDER VACATED and CAUSE REMANDED.
THOMPSON, ORFINGER and TORPY, JJ., concur.